     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BOBBY RYDELL NORMAN,                   )
                                       )
       Plaintiff,                      )
                                       )            CIVIL ACTION NO.
       v.                              )             2:18cv753-MHT
                                       )                  (WO)
DRUG ENFORCEMENT                       )
ADMINISTRATION, et al.,                )
                                       )
       Defendants.                     )

                          OPINION AND ORDER

      This    lawsuit     is     now       before    the     court    on     the

plaintiff’s late-filed objections to the recommendation

of    the    United     States      Magistrate           Judge,    entered    on

September 14, 2018, that plaintiff’s case be dismissed

due   to     the   passage     of    the     statute        of    limitations.

Although the objections were received by the court well

after several extensions of the deadline for filing,

and after entry of judgment, the court has considered

the    objections.           Because         the     objections       do     not

undermine the conclusion that this case is barred by

the   statute      of   limitations,         it     is    ORDERED    that    the
objections   (doc.      no.    19)   are   overruled;        that,

alternatively,   they    are     treated   as   a   motion     for

reconsideration and said motion is denied; and that, if

the objections are treated as timely, the opinion and

judgment (doc. nos. 17 & 18) are reaffirmed.

    DONE, this the 29th day of January, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
